Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/22 has been hereby entered.

Claims 1, 3-7, 12, 13, 14,16-18, 20-46,48, 49-53  are pending.

Claims   48, 49  stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims  1, 3-7, 12, 13, 14,16-18, 20-46 and 50-53 read on a method for decreasing trisulfide bonds levels in a polypeptide, comprising culturing a host cell encoding the popypeptide with the basal medium as recited in claim 1  are under consideration in the instant application.



2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.  Claims 1, 3-7, 12, 13, 14,16-18, 20-46 and 50-53  stand  rejected under  35 U.S.C. 103 as obvious over US  Patent Application 20150267237, US Patent Application 20180346881 ,US Patent Application 20190194602 , US Patent Application 20180312811 and US Patent Application 20180251805, US Patent Application 20150274808, US Patent Application 20190144817 and US Patent Application 20170327786 for the same reasons set forth in the previous Office Action, mailed on 04/05/2022.

Applicant’s arguments filed on 10/05/22 have been fully considered but have not been found convincing.

Applicant asserts that as amended the claims now recited that concentration of  methionine in the basal medium is between 1.58mM and about 2.25 mM.  None of the prior art references teaches or suggest said concentration.

It has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).
  
As has been stated  previously,  US Patent Application 20180251805 and  US Patent Application 20150274808  each teaches a method of reducing the level of trisulfide bond in the polypeptide comprising culturing cells in cell  in the basal  culture medium comprising methionine. 

In particular US Patent Application’ 805 teaches a method of reducing the level of trisulfide bond in the polypeptide comprising culturing cells in cell  in the basal  culture medium comprising 150 M methionine. US Patent Application’ 805 teaches the use of mass spectrometry to measure the level of trisulfide bond ( see entire document, paragraphs 0058, 0091 0108 0149 in particular). US Patent Application’ 805 explicitly teaches that the presence of methionine can reduce or remove trisulfide bonds

US Patent Application’ 808 teaches a method of reducing the level of trisulfide bond in the polypeptide comprising culturing cells in cell  in the basal  culture medium comprising  150 M of methionine   US Patent Application’ 808 teaches the use of mass spectrometry to measure the level of trisulfide bond . US Patent Application’ 805 explicitly teaches that the presence of methionine can reduce or remove trisulfide bonds ( see entire document, paragraphs 0073, 0114, 0136 in particular).

It is the Examiner position that it would be conventional and within the skill of the art to determine an optimal concentration of methionine in the culture medium to reduce trisulfide bond levels in a polypeptide.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 

US Patent Application’ 817 teaches a method for producing polypeptide comprising culturing  cell  in the basal  culture medium comprising about 10 mM of hypotaurine  and/ or methionine( see entire document, paragraphs  0005, 0007, 0008, 0153 and Table 4 in particular)

US Patent Application’ 786 teaches a method for producing polypeptide comprising culturing  cell  in the basal  culture medium comprising about 10 mM of hypotaurine  and/ or methionine( see entire document, paragraphs  0001, 0010, in particular).


Application’ 237 teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron and or vitamin B12 or vitamin B2 . US Patent Application’ 237 teaches that the iron concentration is between 2 uM to about 80 uM, vitamin B12 concentration is between 0.05 mg/L to about 2.r mg/L.  US Patent Application’ 237 teaches that said basal culture medium comprising cysteine.  US Patent Application’ 237 teaches that said basal culture medium comprising chelating agent such as EDTA    ( see entire document, paragraphs 0010, 0014,  0015,  0132, 0168 in particular).

US Patent Application’ 881 teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron and/ or vitamin B12, methionine.  ( see entire document, paragraphs 0019, 0020, 0023  in particular).

US Patent Application’ 602  teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron, and or vitamin of group B, for example vitamin B12  ( see entire document, paragraphs 0005, 0128, 0134,  in particular).

US Patent Application’ 602  teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron, and or vitamin of group B, for example vitamin B12  ( see entire document, paragraphs 0005, 0128, 0134,  in particular).

US Patent Application’ 811  teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron, and or vitamin of group B, for example vitamin B12, methionine ,  cysteine and chelating agent such as EDTA      ( see entire document, paragraphs  0005, 0008,  0049, 0065, 0107 and claims in particular).


From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

5. The claim is provisionally rejected on the grounds of nonstatutory double patenting of the claims of copending Application No.20130281355 and 20150267237. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of copending Applications  No.20130281355 and 20150267237  each recited a method for polypeptide production comprising culturing CHO cell in the basal medium comprising the same components as instantly claimed.

It is noted that claims of copending Application No.20130281355 and 20150267237 do not explicitly recited that culturing CHO cells in disclosed culturing conditions would results in decreasing trisulfide bond level in the produced polypeptide. However, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. 

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  See MPEP 2112.02.


This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.


6. No claims is allowed.


7. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644